Citation Nr: 0940067	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-32 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include residuals of injury and degenerative 
joint disease.

2.  Entitlement to service connection for a low back 
disability, to include residuals of back injury and lumbar 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO that denied the Veteran's claims.  The Veteran filed a 
timely appeal of these decisions to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, the Veteran's claims must be 
remanded.  

In this case, the Board observes that following the RO's 
issuance of the October 2008 supplemental statement of the 
case, additional medical evidence pertinent to the Veteran's 
claims was associated with the Veteran's claims file.  This 
additional evidence was not accompanied by a waiver of 
initial RO consideration.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claims, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 
20.1304(c).  

Next, the Board notes that the Veteran was examined in 
connection with his claims in November 2006 and April 2008.  
The November 2006 examiner diagnosed the Veteran with left 
knee medial ligament sprain and indicated that this injury 
was noted in service and is likely to be service-related.  
The examiner also indicated that a lateral meniscus tear was 
found in 2004 and that this tear was not likely related to 
the service.  With respect to the Veteran's low back, the 
examiner indicated that the Veteran had a history of a pre-
existing low back condition before the service and no history 
of injury to the lower back in service.  The examiner stated 
that the low back disability could not be related to the 
service without the resort to mere speculation.

The Veteran was afforded and additional VA examination in 
April 2008.  This examiner diagnosed the Veteran with 
degenerative joint disease of the left knee and lumbar 
strain.  After a review of the Veteran's claims file, the 
examiner stated that the Veteran's degenerative joint disease 
of the left knee is less likely as not caused by or the 
result of the Veteran's military service.  The examiner 
likewise stated that the Veteran's current lumbar strain is 
less likely as not caused by or the result of his service.

After these examinations, the Veteran submitted additional 
medical records showing treatment for his low back in late 
1969 and for his left knee in October 1972.  These records 
extend up to 1977.  The Veteran also submitted the statement 
of his private physician dated in June 2009 that found that 
the Veteran's medial ligament injury that occurred in October 
1966 is more than likely the cause of his recurrent knee pain 
and subsequent surgeries.  

Based on the foregoing, the Board concludes that this matter 
must be remanded and that, upon remand, the RO should arrange 
for the Veteran's claims folder to be reviewed by the 
examiner who prepared the April 2008 VA examination report 
(or a suitable substitute if this examiner is unavailable), 
for the purpose of preparing an addendum that specifically 
addresses the new evidence submitted by the Veteran in 
connection with his claims.  Such an examination is necessary 
to adjudicate this claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him since 
service for his claimed disabilities.  
The Veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  The RO should arrange for the 
Veteran's claims folder to be reviewed 
by the VA examiner who prepared the 
April 2008 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
the current nature and likely etiology 
of the claimed left knee and low back 
disorders.  

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have left knee 
and low back disabilities?  If so, 
state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
Veteran has left knee and low back 
disabilities, did such disorders have 
their onset during active duty or 
within one year of active service, or 
were such disabilities caused by any 
incident that occurred during active 
duty?  

(c).  Did a low back disability, exist 
prior to active duty?  If so, state 
(if possible) the approximate date of 
onset of such disorder.  In this 
regard, the examiner is asked to 
comment on the Veteran's service 
medical records, specifically his 
induction and separation examinations.  

(d).  If a low back disability clearly 
and unmistakably preexisted active 
duty, did such disorder permanently 
increase in disability during active 
duty?  In answering this question, the 
examiner is asked to specify whether 
the Veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.  

(e).  If a low back disability 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?  

In this regard, the examiner is 
specifically asked to comment on the 
medical evidence in the Veteran's claims 
file submitted after the April 2008 VA 
examination report, to include the 
medical records indicating treatment for 
a low back disability and left knee 
disability in late 1969, October 1972, 
and up through 1977, as well as the June 
2009 opinion of the Veteran's private 
physician linking his left knee disorder 
to the October 1966 medial ligament 
injury.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

3.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


